UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4684
CARLOS KEITH BROWN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                            (CR-01-5)

                      Submitted: January 14, 2002

                      Decided: February 7, 2002

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, John L.
File, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Carlos Keith Brown pled guilty to possessing a firearm after having
been convicted of a misdemeanor crime of domestic violence in viola-
tion of 18 U.S.C.A. §§ 922(g)(9), 924(a)(2) (West 2000). He subse-
quently moved to withdraw his guilty plea upon the basis that his plea
was not knowing and voluntary and he had a credible legal defense
supporting his claim of innocence. After an evidentiary hearing, the
district court denied the motion. We affirm.
   We review the district court’s denial of a motion to withdraw a
guilty plea for abuse of discretion. United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991). Rule 32(e) of the Federal Rules of Criminal
Procedure allows a plea to be withdrawn for a "fair and just reason."
An appropriately conducted Rule 11 proceeding raises a strong pre-
sumption that the plea is final and binding. United States v. Puckett,
61 F.3d 1092, 1099 (4th Cir. 1995). Brown bears the burden of show-
ing a fair and just reason to grant his motion. United States v. Uba-
kanma, 215 F.3d 421, 423 (4th Cir. 2000).
   We find that Brown failed to show a fair and just reason to with-
draw his guilty plea. The Rule 11 proceeding was properly conducted
and Brown’s guilty plea knowing and voluntary. We further find
Brown’s claim of legal innocence fails. In addition, Brown does not
challenge the competency of his counsel. Because these factors weigh
towards denying Brown his motion to withdraw his guilty plea, we
find the court did not abuse its discretion. See United States v. Sparks,
67 F.3d 1145, 1154 (4th Cir. 1995).
  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                            AFFIRMED